Citation Nr: 0622071	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1980 rating determination, which denied service 
connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than January 4, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1969.  
He served and Vietnam and received the Air Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  The RO found that there was no CUE in an August 
1980 decision that denied service connection for anxiety 
neurosis, or a June 2001 decision that established January 4, 
2001 as the effective date for the grant of service 
connection for PTSD.

The issue of entitlement to service connection for anxiety is 
remanded to the RO via the Appeals Management Center.  The 
veteran will be advised if further action is required on his 
part.



FINDINGS OF FACT

1. In an August 1980 rating determination, the RO denied 
service connection for a psychiatric disorder.  The veteran 
was not notified of this decision until March 2003, and it 
did not become final due to the veteran's submission of a 
notice of disagreement.

2.  The veteran's claim for service connection for PTSD was 
received on January 4, 2001.

3.  A June 2001 rating decision granted service connection 
for PTSD and established January 4, 2001 as the effective 
date for the grant.

4.  The veteran was notified of the June 2001 decision but 
did not submit a notice of disagreement with the effective 
date.

5.  There has been no showing of an outcome determinative 
error in the June 2001 decision establishing January 4, 2001 
as the effective date for service connection for PTSD.

CONCLUSIONS OF LAW

1. The RO's August 1980 decision, which denied a claim of 
entitlement to service connection for a psychiatric disorder 
did not become final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The RO's August 1980 rating decision which denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous as a matter of law.  38 C.F.R. 
§ 3.105(a) (2005).

3.  The criteria for an effective date earlier than January 
4, 2001, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.160, 3.400 (2005).

4.  The RO's June 2001 rating decision which established 
January 4, 2001 as the effective date for service connection 
for PTSD was not clearly and unmistakably erroneous as a 
matter of law.  38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
VCAA is not applicable to claims based on allegations of CUE.  
Livesay v. Principi, at 178-9.

As to the veteran's claim for an earlier effective date for 
the grant of service connection for PTSD, the facts are not 
in dispute and the law is dispositive.

Accordingly, the VCAA is not applicable to the issues on 
appeal.



Clear and Unmistakable Error

The record reflects that in August 1980 the RO denied 
entitlement to service connection for anxiety neurosis.  
There is no indication in the claims folder that notice of 
this decision was mailed to the veteran.

The time limitations pertaining to a veteran's right to 
appeal an adverse decision do not begin to run until the 
veteran has received proper notice that his claim was denied.  
Ingram v. Nicholson, No. 03-2196, slip op. at 5 (U.S. Vet. 
App. Jul. 12, 2006).

Prior to 1980, the Appeals Regulations of the Board provided 
in 38 C.F.R. § 19.110 (Rule 10) that:

[w]hile it is contemplated that the 
agency of original jurisdiction will give 
proper notice of the right to appeal and 
the time limit, failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to 
a notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.  

In August 1980, VA proposed a new version of Part 19 (Appeals 
Regulations) that renumbered Rule 10 as Rule 15 (38 C.F.R. 
§ 19.115), but otherwise left it undisturbed.  45 Fed. Reg. 
56,093, 56,097 (1980) (proposed rule).  See Parham v. West, 
13 Vet. App. 59, 60 (1999).  In the final rule, however, the 
provisions of § 19.110 were deleted altogether.  Id.  

The final rule was not promulgated until February 1983, but 
the effective date was made retroactive to January 1, 1980.  
48 Fed. Reg. 6961 (1983).  Under the provisions of 38 C.F.R. 
§ 19.114 that became effective on January 1, 1980:  

The claimant and the representative, if 
any, will be informed of the right to 
initiate an appeal and the time within 
which to do so, the right to a personal 
hearing and the right to representation.  
This information will be included in each 
notification of a determination of 
entitlement or nonentitlement to Veterans 
Administration benefits by the agency of 
original jurisdiction.  
48 Fed. Reg. 6961, 6972.  

Under the provisions of 38 C.F.R. § 19.192 that became 
effective on January 1, 1980:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified shall 
become final if an appeal is not 
perfected as prescribed in Rule 29 
([38 C.F.R.] § 19.129).  
48 Fed. Reg. 6961, 6980.  

The provisions of 38 C.F.R. § 3.103(e), which were also in 
effect in August 1980, stated,

Notification of decisions.  The claimant 
will be notified of any decision 
affecting the payment of benefits or 
granting relief.  Notice will include the 
reason for the decision and the date it 
will be effectuated as well as the right 
to a hearing subject to paragraph (c) of 
this section.  The notification will also 
advise the claimant of his right to 
initiate an appeal by filing a Notice of 
Disagreement which will entitle him to a 
Statement of the case for his assistance 
in perfecting his appeal.  Further, the 
notice will advise him of the periods in 
which an appeal must be initiated and 
perfected.  

Thus, if the veteran were not provided with proper notice of 
the August 1980 rating decision, it would have remained open.  

There is a presumption that government officials "have 
properly discharged their official duties". United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  It 
must, therefore, be presumed that the RO properly discharges 
its official duties by properly handling claims submitted by 
the veteran.  This presumption of regularity is not absolute; 
it may be rebutted by the submission of "clear evidence to 
the contrary".  

Statements made by the veteran are, alone, not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Jones v. West, 12 Vet. 
App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

In this case the evidence against the presumption of 
regularity includes the absence of a notice letter in the 
claims folder.  In addition, the veteran did not mention the 
1980 rating decision until after a request by his 
representative for copies of service medical records, his 
claim and decision.  This request was made in February 2003.  
In May 2003, the veteran responded with an assertion of CUE 
in the 1980 decision.  The RO notified the veteran of the 
1980 decision when it sent him a copy in March 2003, and the 
appeal period began to run.  However, as will be discussed 
below, the veteran's May 2003 response constituted a notice 
of disagreement which prevented the decision from becoming 
final.

A valid claim of CUE requires that the subject decision be 
final.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  

When, VA has failed to comply during the adjudication process 
with certain procedural requirements mandated by law or 
regulation, the claim remains pending. See Fenderson v. West, 
12 Vet. App. 119, 132 (1999); Holland (Sterling) v. Gober, 10 
Vet. App. 433, 436 (1997) (per curiam).  In such a case there 
is no final adverse RO decision that can be subject to a CUE 
attack.  Norris v. West, 12 Vet App 413 (1999).

As the August 1980 decision is not final, the veteran's 
request for revision on the basis of CUE is denied.

Earlier Effective Date for Service Connection for PTSD

Initially, it might be contended that the effective date 
issue is inextricably intertwined with the remanded claim for 
service connection for anxiety.  A claim based on a new 
diagnosis of PTSD, however, is independent of previous 
decisions involving other psychiatric disabilities.  Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

The effective date for the grant of service connection for 
PTSD was announced in the RO's June 2001 rating decision.  
Notice of that decision was sent to the veteran the same 
month.  The veteran expressed no disagreement with the 
effective date within one year of the notice.  The decision 
on the effective date became final.  38 U.S.C.A. 
§ 7105(b),(c) (West 2005).

Ordinarily prior decisions can be revised with the submission 
of new and material evidence or on a showing of CUE.  An 
effective date cannot be revised on the basis of new and 
material evidence because the effective date of would be the 
date of receipt of the new evidence, which would always be 
later than the date set in the earlier decision.  Nelson v. 
Nicholson, 19 Vet App 548 (2006).

The decision could be revised only upon a showing of CUE.  
The veteran has made no specific allegation of CUE in the 
June 2001 decision.  Thus there is no valid CUE claim.  Fugo 
v. Brown, 6 Vet. App. 162 (1994) (requiring that allegations 
of CUE be raised with specificity).  

As just discussed the veteran has alleged CUE in the August 
1980 decision.  That decision, however, did not consider 
PTSD, and has no implications for the June 2001 decision.  
See Ingram v. Nicholson (holding that claims are not denied 
sub silencio).

The effective date of a grant of service connection will be 
the day after separation from service, if the claim is made 
within one year such service separation.  Otherwise the 
effective date will be the date of claim, or the date 
entitlement arose whichever is later.  38 U.S.C.A. 
§ 5110(a),(b) (West 2002); 38 C.F.R. § 3.400(a)(2) (2005).

The veteran's original claim in 1979 made no mention of PTSD, 
and there was no mention of PTSD in the contemporaneous 
evidence.  He has recently acknowledged that PTSD was not 
recognized at the time of that claim.

A claim is any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA.  38 C.F.R. § 3.155(a) (2005).

The initial communication mentioning PTSD was the veteran's 
January 4, 2001 statement.  There was, thus no earlier claim 
for service connection for PTSD, and no legal possibility of 
granting an earlier effective date for service connection.


ORDER

The August 1980 rating decision which denied service 
connection for a psychiatric disorder, did not involve CUE, 
and the claim is denied.

An effective date earlier than January 4, 2001, for the grant 
of service connection for PTSD is denied.


REMAND

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2005).

In March 2003, the RO notified the veteran of the August 1980 
decision denying service connection for anxiety neurosis.  
The veteran's May 2003 statement was received within one year 
of that notice and satisfied the requirements of a notice of 
disagreement.

The RO has not issued a statement of the case in response to 
the notice of disagreement, and this issue must be remanded 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following:

Issue a statement of the case on the 
issue of entitlement to service 
connection for anxiety neurosis.  The 
Board will further consider this issue 
only if there is a valid substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


